DETAILED ACTION
This Office action is in response to the RCE filed 18 June 2021. Claims 1-4, 7-17, and 26-33 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 18 June 2021 has been entered.

Claim Objections
Claims 1-4, 7-9, and 29-32 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1 (line 12), “the control information to comprise rTTI block-wise downlink scheduling information” should be corrected to ---the control information comprises rTTI block-wise downlink scheduling information---.

For Claims 29-32, “to comprise” should be corrected to ---comprises---.
Remaining claims are objected as depending from an objected claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (line 14, line 18), Claim 7, it is unclear how “multiple rTTIs” and “the multiple rTTIs” relate to the one or more rTTIs assigned to the UE or the plurality of rTTIs in the rTTI block.
For Claim 26, it is unclear whether “identifying allocated physical downlink shared channel (PDSCH) and resources of multiple rTTls of the rTTI block” should actually be --- identifying allocated physical downlink shared channel (PDSCH) resources of multiple rTTls of the rTTI block--- so as to consistent with matter in Claim 1.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0100395) in view of Chen et al. (US 2016/0337087).
For Claims 1 and 9, Xu teaches an apparatus, comprising: at least one memory; and logic, at least a portion of which is implemented in circuitry coupled to the at least one memory (see paragraphs 13, 73, 74), and a system, comprising: the apparatus; at least one radio frequency (RF) transceiver; and at least one RF antenna (see Figure 6, paragraphs 80, 84: UE, base station, antennas, transceivers), the logic to: 
access, at user equipment (UE), control information for a reduced transmission time interval (rTTI) block comprising a plurality of rTTIs including one or more rTTIs assigned to the UE (see paragraphs 112, 140, 143)); 
identify resources of each of the one or more rTTIs based on the control information (see paragraphs 140-143); 
wirelessly communicate with a base station via identified resources of at least one of the one or more rTTIs (see abstract),
wherein the control information to comprise rTTI block-wise downlink scheduling information identifying allocated physical downlink shared channel (PDSCH) resources of multiple rTTls of the rTTI block, the rTTI block-wise downlink scheduling information to comprise a format matching a physical downlink control channel (PDCCH) downlink control information (DCI) format (see paragraphs 140, 121).
Xu as applied above is not explicit as to, but Chen teaches processing data received from the base station via the PDSCH resources of the multiple rTTls of the rTTI block (see paragraph 58, 61: receiving DL transmission in PDSCH on multiple rTTIs); and 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to bundle feedback as in Chen when implementing the apparatus of Xu. The motivation would have been to provide appropriate feedback for a reduced latency transmission without consuming inordinate resources.
For Claim 2, Xu teaches the apparatus, the logic to:  identify an rTTI block sharing format for the rTTI block (see paragraphs 148, 149, 154, and 143: multiplexing UEs in rTTI block); and identify the one or more rTTIs assigned to the UE based on the rTTI block sharing format (see paragraphs 148, 149, 154, and 143).  
For Claim 4, Xu teaches the apparatus, the rTTI block to comprise a duration of one subframe (see paragraphs 37, 125, Figure 9 items 910 and 912).  
For Claim 7, Xu as modified by Chen above further teaches the apparatus, the rTTI block-wise HARQ feedback message to contain: 
for each of the multiple rTTIs, respective individual HARQ feedback for data received via the allocated PDSCH resources of that rTTI; or a single collective acknowledgment (ACK) or negative acknowledgment (NACK) of all of the data received via the allocated PDSCH resources of the multiple rTTIs (see paragraphs 152, 158, 159, 161).  Chen as applied in Claim 1 also has this teaching.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0100395) and Chen et al. (US 2016/0337087) as applied to claim 1 above, and further in view of Venkob et al. (US 2010/0303045) and Conway et al. (US 2010/0238910).
For Claim 3, Xu as applied above is not explicit as to, but Venkob teaches apparatus, the logic to: identify, from among multiple defined rTTI block sizes, an rTTI block size associated with the rTTI block (see paragraphs 5, 8: defined rTTI block sizes).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use rTTI blocks as in Venkob when assigning the rTTI blocks of Xu (see paragraph 37). The motivation would be to provide for appropriate resource allocation.
The references as applied above are not explicit as to, but Conway teaches identifying the plurality of rTTIs based on the rTTI block size (see paragraphs 11, 16: UE knows what to do with indicated rTTI).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to enable the UE to handle the rTTI blocks as in Conway when implementing the system of Xu and Venkob. The motivation would be to enable the UE to appropriately use the resources allocated.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0100395) and Chen et al. (US 2016/0337087) as applied to claim 1 above, and further in view of Venkob et al. (US 2010/0303045).
For Claim 8, Xu as applied above is not explicit as to, but Venkob teaches the apparatus, the control information to be comprised in signals received via resources of an individual rTTI of the rTTI block (see paragraphs 103, 104; Figure 4B and Figure 8).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide control information as in Venkob when implementing the system of Xu. The motivation would be to provide allocation information in a known location.

s 10-12, 14-17, 26-28, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0100395) in view of Tooher et al. (US 2017/0290008).
For Claim 10, Xu teaches an apparatus, comprising: 
at least one memory; and logic, at least a portion of which is implemented in circuitry coupled to the at least one memory (see Figure 6, paragraphs 80, 84, 83, 84), the logic to: 
assign one or more reduced transmit time intervals (rTTIs) to user equipment (UE) (see paragraphs 112, 140, 143); 
allocate resources of each of the one or more rTTIs for communication with the UE (see paragraphs 140-143); and 
generate control information for transmission during an individual rTTI of the rTTI block, the control information to indicate the allocated resources of each of the one or more rTTIs (see paragraphs 112, 140, 142-143).  
Xu as applied above is not explicit as to, but Tooher teaches the one or more rTTIs to be comprised among a plurality of rTTIs of an rTTI block (see paragraphs 111-112: set of reduced TTIs is a block of RTTIs; paragraph 145, 148: control information indicating which of plural RTTIs in subset are assigned to the UE; this is supported in paragraph 96 of the provisional application no. 62/047610).
Thus it would have been obvious to one of ordinary skill at the time the application was filed to provide control information as shown in Tooher when indicating resource allocations as in Xu. The motivation would be to reduce feedback latency by using self-contained slots.
For Claim 26, Xu teaches a method for wireless communication, comprising: 
assigning one or more reduced transmit time intervals (rTTls) to user equipment (UE) (see Figure 6, paragraphs 80, 84, 83, 84);
 allocating resources of each of the one or more rTTls for communication with the UE (see paragraphs 140-143); and 

wherein the control information comprises downlink scheduling information identifying allocated physical downlink shared channel (PDSCH) and resources of multiple rTTls of the rTTI block, and the downlink scheduling information comprises a format matching a physical downlink control channel (PDCCH) downlink control information (DCI) format (see paragraphs 140, 121).  
Xu as applied above is not explicit as to, but Tooher teaches the one or more rTTIs to be comprised among a plurality of rTTIs of an rTTI block (see paragraphs 111-112: set of reduced TTIs is a block of RTTIs; paragraph 145, 148: control information indicating which of plural RTTIs in subset are assigned to the UE; this is supported in paragraph 96 of the provisional application no. 62/047610).
Thus it would have been obvious to one of ordinary skill at the time the application was filed to provide control information as shown in Tooher when indicating resource allocations as in Xu. The motivation would be to reduce feedback latency by using self-contained slots.
For Claims 11 and 27, Xu as applied above is not explicit as to, but Tooher teaches the apparatus, the logic to assign each of the plurality of rTTIs to the UE (see paragraph 115; also paragraph 93 of the provisional 62/047610).  
Thus it would have been obvious to one of ordinary skill at the time the application was filed to provide control information as shown in Tooher when indicating resource allocations as in Xu. The motivation would be to reduce feedback latency by using self-contained slots.
For Claims 12 and 28, Xu teaches the apparatus, the logic to: 
assign the one or more rTTIs to the UE according to a pattern associated with an rTTI block sharing format (see paragraphs 148, 149, 154, and 143); and 

For Claims 14 and 30, Xu teaches the apparatus, the rTTI block to comprise a duration of one subframe, each of the plurality of rTTIs to comprise a duration of one slot (see paragraphs 37, 125, Figure 9 items 910 and 912).  
For Claims 15 and 31, Xu teaches the apparatus, the allocated resources to comprise resources of a physical downlink shared channel (PDSCH) (see paragraphs 140, 121).  
For Claims 16 and 32, Xu teaches the apparatus, the allocated resources to comprise resources of a physical uplink shared channel (PUSCH) (see paragraphs 7, 29, 30, 42, 121).  
For Claims 17 and 33, Xu teaches the apparatus, the logic to: generate rTTI block-wise hybrid automatic repeat request (HARQ) feedback for data received from the UE via the allocated resources; or process received rTTI block-wise HARQ feedback for data transmitted to the UE via the allocated resources (see paragraphs 152, 158, 159, 161).  

Claims 13 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0100395) and Tooher et al. (US 2017/0290008) as applied to claims 10 and 26 above, and further in view of Venkob et al. (US 2010/0303045).
For Claims 13 and 29, Xu as applied above is not explicit as to, but Venkob teaches the apparatus, the rTTI block to comprise a size selected from among multiple permissible rTTI block sizes (see paragraph 5 and 8).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use rTTI blocks as in Venkob when assigning the rTTI blocks of Xu (see paragraph 37). The motivation would be to provide for appropriate resource allocation.

Response to Arguments
The amendment filed 18 June 2021 has been entered.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkob et al. (US 2012/0014369) teaches block allocation of rTTI blocks. Chen et al. (US 2016/0323070) teaches the use of rTTI for reducing HARQ latency.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/1/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466